Citation Nr: 0533410	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  00-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for a mental disorder.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection a rash on the arms.

7.  Entitlement to a compensable evaluation for tinea pedis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from February 1990 to 
April 1992, to include service in Southwest Asia from October 
1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board points out that with respect to all of the service 
connection claims, the veteran has claimed these on both a 
direct basis and as due to undiagnosed illness resulting from 
his Gulf War service.

The claims of entitlement to service connection for 
headaches, asthma, fatigue and a stomach disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia during the Persian Gulf War, from October 1990 to April 
1991.

2.  The competent and probative evidence of record does not 
show that the veteran has an undiagnosed illness manifested 
by a rash on the arms.  The veteran's rash on the arms has 
been attributed to conditions identified as hair follicles 
and eczema, which have not been etiologically linked to the 
veteran's service.

3.  A psychiatric disorder was not present in service or 
diagnosed within the first post-service year, and the 
veteran's claimed symptoms of depression, mood swings, and 
stress have been attributed to a known diagnosis variously 
identified as delusional disorder, schizophrenia, and 
adjustment disorder.  Any currently diagnosed psychiatric 
condition is not shown to be related to service or any 
incident of service, or to a service-connected condition.

4.  Bilateral tinea pedis is currently manifested by itching, 
cracking, exudation, and exfoliation.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for a 
skin rash on the arms have not been met.  38 U.S.C.A. §§ 
1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  The criteria necessary to establish service connection on 
either a direct or secondary basis or due to undiagnosed 
illness for a mental disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.317 (2005).

3.  A schedular evaluation of 10 percent is warranted for 
tinea pedis.  38 U.S.C.A. § 1155, 5100-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 
7813-7806 (2002), effective prior to August 30, 2002; 67 Fed. 
Reg. 49,590-599 (July 31, 2002) (codified at 38 C.F.R. § 
4.118, Diagnostic Code 7813-7806 (2004)), effective on and 
after August 30, 2002.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his claims.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In a May 2002 and April 2005 letters implementing VA's duties 
to notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claims, and what the veteran's own 
responsibilities were in accord with the duty to assist.  
These letters also provided full notice as to the VCAA's 
provisions, and the April 2005 letter included the statement, 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Italics in original)  In addition, 
the veteran was advised, by virtue of multiple rating 
decisions, a detailed Statement of the Case (SOC) and 
multiple Supplemental SOCs, of the pertinent law and what the 
evidence must show in order to substantiate the claims.  All 
such notices provided by VA must be read in the context of 
prior, relatively contemporaneous communications from the 
agency of original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board points 
out that VA, private and Social Security Administration 
records are on file and the records contains multiple VA 
examination reports.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist him in developing relevant evidence.  The 
veteran has specifically reported that he does not have any 
more evidence to submit and requested that the Board to 
immediately proceed with the readjudication of his appeal 
(August 2004).  The Board notes, in addition, that the 
service medical records have been secured for the file.  For 
its part, VA has done everything reasonably possible to 
assist the veteran, and no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.

Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In July 1990, the veteran complained of headaches and an 
upset stomach, assessed as a viral syndrome.  In August 1990, 
he complained of frontal headaches, assessed as probable 
sinus headaches.  Later in August 1990, the veteran was 
involved in a low speed vehicle accident which resulted in no 
head or neck injury; the veteran complained of mild 
headaches, assessed as probably tension headaches.  An 
October 1990 record indicates that he complained of a rash on 
his face while shaving.  An assessment of pseudofolliculitis 
barbae was made.  In November 1990, the veteran complained of 
light-headedness, nausea and mild headaches, assessed as mild 
dehydration.  In December 1991, he complained of a 7-day 
history of a cold with symptoms of a congested chest, runny 
nose and coughing.  In May 1991, he was seen for a shaving 
profile due rash under the chin.  Mycelex cream was 
prescribed for tinea.  In June 1991, the veteran was treated 
for abdominal pain and symptoms, assessed as indigestion and 
treated with Mylanta.  

A medical evaluation questionnaire dated in June 1991 
indicates that the veteran reported that he did not have 
fever, weight loss, swelling, skin rashes, any abdominal pain 
or problems, or any nightmares, trouble sleeping, or 
recurrent thoughts relating to the Gulf War experience.  In 
July 1991, the veteran was seen for symptoms of drying and 
cracking of the left foot, assessed as a laceration, probably 
secondary to tinea pedis.  In September 1991, he was seen for 
flu symptoms including chills, headaches and an upset 
stomach, assessed as viral syndrome.  In February 1992, he 
was seen for complaints of a sore throat, headaches and 
earaches for which Tylenol was recommended.  

A mental status examination conducted in February 1992 was 
entirely normal.  When he was examined for separation 
purposes in February and March 1992, clinical evaluation was 
entirely normal to include neurological and psychiatric 
evaluations.  The veteran's weight at that time was 185 
pounds.  The veteran identified having experienced conditions 
including: dizziness or fainting spells; pain or pressure in 
the chest; foot trouble and depression or excessive worry, on 
the February 1992 separation examination report.  The 
examiner made the following notations: (1) the veteran stated 
that 5 months ago, he became dizzy due to getting up too 
fast; chest pain with running in the past, which had not 
occurred for the previous 6 months; tinea pedis; and 
depression with family/phase of life.

The veteran filed his initial service connection claims in 
July 1995, specifically claiming service connection for an 
upper respiratory condition, skin rash, and all conditions 
noted on a Gulf War examination.

An April 1995 VA Persian Gulf examination shows that the 
veteran complained of a rash of the feet, manifested by 
peeling and swelling which had been present since 1991.  He 
also stated that since the Gulf War, he had a different kind 
of rash on his arms, with no active symptoms.  He also gave a 
history of an asthma attack occurring in 1992 or 1993, for 
which he subsequently used an inhaler.  His reported 
conditions included: headaches occurring 3 times a week; 
intermittent shortness of breath, improved by an inhaler; and 
stress due to financial problems and family matters.  
Impressions including: athletes foot bilaterally; 
onychomycosis of the feet bilaterally; asthma, on inhalers 
since the Gulf War; and chronic dull headaches, relieved by 
Tylenol, were made. 

Private medical records reflect that in May 1991, the veteran 
complained of a several day history of a rash on his chin and 
neck, assessed as tinea corporis.  In September 1992, he was 
seen due to a cold and complaints of congestion.  He 
complained of shortness of breath and difficulty breathing.  
An impression of asthma/bronchitis was made.  In March 1993, 
the veteran was seen for complaints of difficulty breathing.  
Complaints of abdominal problems, headaches, and malaise were 
also noted.  An assessment of viral syndrome in a smoker was 
made.  The veteran was treated in June 1993 for suspected 
mild bronchospasm.  A record dated in May 1995 reports a one-
day history of left rib pain and complaints of painful 
breathing, assessed as chest wall pain.  

VA records show that the veteran was treated for a foot rash 
in 1995, assessed as athlete's foot.

A VA general medical examination was conducted in October 
1995.  The veteran complained of a rash on both feet.  He 
also gave a history of asthma and shortness of breath and 
headaches.  Weight upon VA examination was 180 pounds.  
Diagnoses of bilateral athletes foot, onychomycosis of all 
toenails, asthma, and chronic headaches, relieved by Tylenol, 
were made.   

In a May 1996 rating decision, service connection for tinea 
pedis/athletes foot was granted, and a noncompensable 
evaluation was assigned.  

A VA respiratory examination dated in May 1998 reveals an 
assessment of asthma.  X-ray films of the chest taken in May 
1998 were normal

A VA neurological examination was also conducted in May 1998.  
The veteran complained of chronic recurrent headaches since 
1990.  A diagnosis of mixed headaches, tension and migraine 
type, were made. 

In July 1998, the veteran filed service connection claims for 
asthma, fatigue, headaches, chest pain, a stomach condition, 
and weight loss.  

VA medical records show that in December 1998 the veteran was 
seen for complaints of a fungal infection of the left foot 
with symptoms of cracking, peeling, itching, and swelling.  
Mild depressive symptoms were also assessed at that time.  

A VA examination for mental disorders was conducted in 
February 2000.  There was no history of psychiatric 
treatment.  The veteran reported that he "tried suicide" 
during military service.  The examiner found no psychiatric 
disorder.

A VA examination of the stomach was conducted in March 2000 
and a diagnosis of irritable bowel syndrome was made.  The 
veteran reported that his weight fluctuated by 10 pounds in 
either direction.

A VA examination of the skin was conducted in March 2000.  
The veteran reported having an episodic and intermittent 
fungal rash of the feet bilaterally and a flaking and scaling 
skin rash affecting the arms and legs.  Physical examination 
revealed scaling, flaking, and maceration between the toes 
bilaterally.  The extremities had hyperpigmented mildly 
raised papules containing hair, described as a hair follicle.  
There was some mild flaking of the skin on the extensor 
surfaces and torso.  There was no ulceration, exfoliation, or 
crusting.  Diagnoses of tinea pedis and eczema were made.

In February 2000 a VA heart examination was conducted.  It 
was noted that he had not used a bronchodilator for asthma 
since 1998.  He complained of occasional chest pain, 
occurring every 2 months and not associated with any 
shortness of breath.  A diagnosis of atypical chest pain, 
normal cardiac examination, was made.

A VA examination for chronic fatigue syndrome (CFS) was 
conducted in March 2000.  The veteran indicated that this 
condition began in 1991.  Manifestations of cervical or 
axillary lymph nodes, generalized muscle aches or weakness, 
fatigue following more than a day after exercise, headaches, 
migratory joint pains, neuropsychologic symptoms and sleep 
disturbances were reported.  CFS was diagnosed and it was 
commented that CFS was never diagnosed previously.  

A VA general medical examination was also conducted in March 
2000.  The veteran complained of headaches which began in 
1991.  He stated that his headaches occurred 2 times a week, 
lasting 4-5 hours.  The diagnoses indicated that the veteran 
had a normal variation in response to his reported weight 
loss.  Diagnoses of migraine headaches, tinea pedis and 
eczema were also made.

The veteran presented testimony at a hearing held at the RO 
in March 2001.  He described his foot symptoms as itching, 
inflammation, crusting and blisters.  He also discussed his 
stomach and fatigue problems, as well as his mental 
conditions, all of which he testified, had their onset in 
service.  

VA medical records dated from 1999 to 2001 were also added to 
the file.  An entry dated in November 2000 reflects that the 
veteran had been more depressed lately with legal and 
financial problems.  Assessments of delusional disorder and 
possible adjustment disorder with depression were made.  In 
March 2001, assessments of depression, schizophrenia, and 
headaches with mildly elevated blood pressure were made.  The 
veteran was also treated for delusional disorder in March 
2001.

A VA examination of the skin was conducted in November 2002.  
The veteran complained of pruritis and pain in the feet.  
Physical examination revealed ulceration and exfoliation 
affecting both feet.  A diagnosis of bilateral tinea pedis 
with exfoliation, was made.

A VA examination of the skin was conducted in April 2004, and 
the claims folder was reviewed.  The examiner stated that the 
veteran had a fungal infection in both feet which started in 
1991 during service.  He complained of itching, splitting, 
cracking, and blisters opening up and oozing.  The veteran 
was using cream to treat the foot condition with no side 
effects.  Physical examination revealed an exfoliated and 
macerated area of the skin between the toes on both feet.  
There were no cracks or fissures on the skin.  The area 
involved in the fungal infection was described as about 15% 
of the feet.  There was no scarring.  A diagnosis of tinea 
pedis of both feet was made.

Lay statements have also been associated with the record 
which describe the veteran's post-service condition, 
including back problems and mental stress.

Private medical records reflect the veteran was treated for 
chest pain in August 2002.

The veteran indicated that he received psychiatric treatment 
from Dr. P., which the RO requested.  In a reply from Dr. P. 
dated in July 2004, he recalled that the veteran had been 
treated there in the early to mid 1990's, but also indicated 
that the record had been destroyed pursuant to company 
policy.  

VA chest X-ray films taken in June 2002 were normal and lungs 
were clear.  Other records dated in 2002 reflect that the 
veteran was treated for complaints of chest pain and at the 
mental health clinic.  

A private mental evaluation was conducted in October 2002.  A 
diagnosis of paranoid type schizophrenia was made.

The file contains Social Security Administration records 
which reflect that the veteran was determined to be disabled 
as of March 2002, due to paranoid schizophrenia and other 
psychotic disorders.  No secondary diagnosis was established, 
as it was noted that the medical evidence on file was 
insufficient to establish a diagnosis.  

A VA examination for mental disorders was conducted in 
September 2004.  The veteran complained of anger and 
depression.  The examiner concluded that depression was 
present, but was not caused by or the result of back pain.  
It was explained that depression was due to somatic disorder 
and psychosis.  

A diagnosis of major depression, single episode with 
psychotic features, was made.

III.  Pertinent Law and Regulations

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

Service connection also may be permitted for conditions 
including psychosis on a presumptive basis as evidence 
warrants - diagnosis and manifestation thereof to a 
compensable degree within one year following discharge from 
active service.  38 C.F.R. §§ 3.307, 3.309 (2005).

In the present case, the veteran has also contended that he 
suffers from a disability that is a manifestation of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumption period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumption period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumption period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule, which extended the presumption period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumption 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of 38 U.S.C. §§ 1117, 1118.  Section 202 of the 
VEBEA re-styled the term "chronic disability" in 38 
U.S.C.A. § 1117 as "qualifying chronic disability," and 
expanded compensation availability for Persian Gulf veterans 
to include "a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms", as well as "[a]ny diagnosed illness 
that the Secretary determines in regulations . . . warrants a 
presumption of service- connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 
U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested to the 
requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. 
App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 
304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a).  "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia during the pertinent time period.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) (specifically addressing claims 
based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a claimant must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer, supra.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected foot/skin condition, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).




IV.  Analysis

A.  Service Connection

The Board notes that the veteran contends he suffers from a 
mental disorder (primarily manifested by depression and mood 
swings), and a rash on the arms, as a result of unknown 
environmental conditions to which he was exposed during his 
service in the Southwest Asia theater of operations.  In 
other words, he is claiming that his signs and symptoms are 
manifestations of undiagnosed illness.  With respect to the 
claimed mental disorder, the veteran has also claimed that 
this is secondary to a service-connected back disability.

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran's service records reflect that he 
served in Operation Desert Storm, in Southwest Asia, during 
the Persian Gulf War.  The Board notes that, in this 
instance, several of the veteran's claims were filed for 
compensation for manifestations of undiagnosed illness, but 
he is not precluded from filing claims for service connection 
for diagnosed disorders that he may feel are directly related 
to service.  In this respect, he would need to present 
competent medical evidence of a current disability or 
disabilities, and evidence that such disability "resulted 
from a disease or injury that was incurred in or aggravated 
by service."  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 
C.F.R. § 3.303.

With respect to the veteran's claimed conditions, the Board 
points out that, since there is a recognized clinical 
diagnosis for both of the veteran's claimed condition, i.e., 
his mental disorder and claimed rash on the arms.  The mental 
disorder has been variously diagnosed as schizophrenia, 
delusional disorder and adjustment disorder.  The rash on the 
arms has been identified as hair follicles and eczema.  
Accordingly, neither the claimed mental disorder or skin 
condition are, by definition, manifestations of undiagnosed 
illness.  Accordingly, to the extent that the claim is for 
undiagnosed illness, it is one as to which there is no legal 
entitlement.  Cf. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2005); see Sabonis v. Brown, supra.  Service 
connection under section 3.317 is available only for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War, i.e., those illnesses which "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."

The veteran has contended that service connection should be 
granted for a mental disorder.  A mental status examination 
conducted in February 1992 was entirely normal.  When 
examined for separation purposes in February and March 1992, 
psychiatric evaluation was entirely normal.  The examiner 
noted on the separation examination report that the veteran 
had depression with family/phase of life.  A VA examination 
for mental disorders was conducted in February 2000.  There 
was no history of psychiatric treatment.  The veteran 
reported that he "tried suicide" during military service.  
The examiner found no psychiatric disorder at that time.  It 
was not until later in 2000 that a mental disorder was 
diagnosed, initially as delusional disorder. 

Although the post-service medical evidence shows that the 
various mental disorders have been diagnosed since 2000, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  The service medical records are negative for a 
diagnosed mental disorder, and the record reflects that no 
psychiatric abnormality was not found at any time during 
service or on separation from service, and the first post-
service evidence of record of a mental disorder is from 2000, 
several years after the veteran left service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's claimed mental disorder to service or any incident 
of service has been presented.

The veteran has also claimed that his mental disorder was 
incurred secondary to a service-connected low back 
disability.  Service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  A VA examination for mental disorders was conducted 
in September 2004.  The veteran complained of anger and 
depression.  The examiner concluded that depression was 
present, but was not caused by or the result of back pain.  
It was explained that depression was due to somatic disorder 
and psychosis.  There is no evidence or opinion of record to 
the contrary; accordingly service connection on a secondary 
basis is not warranted for a mental disorder.

With respect to the claimed rash on the arms, the service 
medical records are negative for any rash affecting the arms, 
and the veteran did not complain of this condition until the 
1995 Gulf War examination, at which time, no skin condition 
of the arms was diagnosed.  Subsequently, the veteran's 
claimed arm rash has been diagnosed as hair follicles and 
eczema.  There has been no evidence or competent medical 
opinion presented linking the claimed armed rash to service.  

The veteran maintains that since the Gulf War (see the 1995 
Gulf War examination report) he has had a rash on his arms 
with no active symptoms, which he believes is attributable to 
his period of service.  The Board appreciates the sincerity 
of the appellant's belief in the merits of his claim.  
However, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Similarly, it is well 
established that, as a layman, the veteran is not considered 
capable of opining on matters requiring medical knowledge.  
See Moray v. Brown, 5 Vet. App. 211 (1993).

There is no competent documented evidence of a rash on the 
arms at discharge in 1992 or for several years thereafter.  
The Court has established that symptoms, not treatment, are 
the essence of continuity of symptomatology.  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, there is a gap 
in evidence of from the veteran's induction into service in 
1990 until his initial complaints of an arm rash in 1995, 
during which time there were no parent complaints or 
treatment for arm rash.  Moreover, there is no indication 
that any arm rash has resulted in any chronic or continuous 
symptomatology.  As indicated, no complaints, treatment or 
diagnosis related to a rash on the arms are shown by the 
service medical records.  In essence, the veteran's 
assertions of continuity and chronicity are unsupported.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for several years after service, is probative 
evidence against a claim.).

The currently claimed mental disorder and rash on the arms 
has not been linked by competent evidence or opinion to the 
veteran's period of service, nor does the evidence on file 
does not establish or even suggest such a relationship.  The 
requirement of an evidentiary showing of such a relationship 
has been repeatedly reaffirmed by the U.S. Court of Appeals 
for the Federal Circuit, which has held that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In this case, no such connection has been 
established by competent evidence.  Thus, in the absence of 
evidence establishing a nexus between the currently claimed 
mental disorder and rash on the arms and service, service 
connection for these conditions is not warranted.  The 
preponderance of the evidence is against the claims, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a mental 
disorder and for a rash on the arms is denied.

B.  Increased Evaluation - Tinea Pedis

The veteran's service-connected tine pedis is currently 
evaluated as 10 percent disabling under Diagnostic Code 7813.  
During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations); 38 U.S.C.A. § 5110(g) (West 2002).

In the September 2003 SSOC, the RO essentially considered the 
veteran's claim under the new regulations.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the old regulations, effective prior to August 30, 
2002, tinea corporis, tinea cruris, tinea pedis, 
dermatophytosis, and onychomycosis were rated as eczema, and 
evaluated as: 10 percent disabling when manifested by 
exfoliation, exudation, or itching, if on an exposed surface 
or extensive area; as 30 percent disabling when manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement; and as 50 percent disabling when manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when the disorder is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813, 7819 (2002), effective prior to August 30, 2002.

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective August 30, 2002, DC 
7806 was amended.  Under the revised criteria, dermatitis or 
eczema is rated as disfigurement on the head, face or neck or 
scars, depending upon the predominant disability.  A 10 
percent rating is assigned for dermatitis or eczema covering 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806, effective 
August 30, 2002.  A 30 percent rating is assigned for 
dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.

Under Diagnostic Code 7813, prior to August 30, 2002, 
dermatophytosis was rated on the basis of scars or 
disfigurement, on the basis of constitutional symptoms or 
physical impairment.  See 38 C.F.R. § 4.118, DC 7813 (2002), 
effective prior to August 30, 2002.  Under the revised rating 
criteria of Diagnostic Code 7813, dermatophytosis is rated as 
disfigurement of the head, face, or neck, scars, or 
dermatitis, depending upon the predominant disability.  38 
C.F.R. § 4.118, DC 7813 (2004), effective August 30, 2002.

The Board finds that the veteran's tinea pedis would be most 
fairly and accurately evaluated under the old rating criteria 
for Diagnostic Code 7806, effective prior to August 30, 2002.  
In this regard, the evidence reflects that the tinea pedis is 
primarily manifested by itching, exudation, ulceration and 
exfoliation affecting approximately 15 percent of both feet.  
Such findings are consistent with the assignment of a 10 
percent evaluation.  The assignment of a 30 percent is not 
warranted, inasmuch as while symptoms of exudation and 
constant itching are documented, extensive lesions or marked 
disfigurement, such as scarring - are not.  Therefore, a 
rating in excess of 10 percent under the "old" DC 7806 
criteria is warranted.

Considering the claim under the new criteria for DC 7806, 
effective August 30, 2002, the medical evidence does not show 
that the service-connected skin disorder is manifested by 
involvement of at least 20 percent of the entire body or at 
least 20 percent of the exposed areas.  In addition, the 
veteran is not shown to have received systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more.  Therefore, a rating in 
excess of 10 percent under the revised DC 7806 criteria is 
not warranted.  Regarding evaluation of the skin disorder 
under the revised criteria for DC 7813 (effective Aug. 30, 
2002), as the predominant disability shown by the medical 
evidence resembles symptoms most closely analogous to 
dermatitis (DC 7806), a rating in excess of 10 percent is not 
for application (based on the same rationale as under DC 
7806).


ORDER

Service connection for a mental disorder, either on a direct 
basis or secondary basis, or claimed as due to an undiagnosed 
illness, is denied.

Service connection for a rash on the arms, either on a direct 
basis or claimed as due to an undiagnosed illness, is denied.

Entitlement to an evaluation of 10 percent for tinea pedis is 
granted. 


REMAND

As to the claims of entitlement to service connection for 
headaches, asthma, fatigue, and a stomach disorder, the Board 
finds that further development is warranted before these 
claims can be adjudicated on the merits.

With regard to the veteran's claim of service connection for 
headaches on a direct basis, the SMRs document numerous 
complaints and symptoms of headaches; however, for the most 
part, these were associated with various primary conditions 
including viral syndrome, dehydration, and an automobile 
accident.  Post-service medical records document the 
veteran's complaints of headaches in 1993, that headaches 
were diagnosed in 1998, and that thereafter they remained 
problematic periodically.  However, at this point, the record 
lacks competent medical evidence relating the claimed 
headaches to service.  Accordingly, the Board believes that, 
in accordance with the duty to assist, an examination is 
required to address the matter of whether any etiological 
nexus exists.

With respect to the veteran's claim for asthma on a direct 
basis, the service medical records do not include any 
diagnosis of asthma.  However, he complained of a five-month 
history of shortness of breath on separation from service in 
1992.  Several months after his discharge from service in 
April 1992, asthma was diagnosed (September 1992).  It is 
unclear whether any relationship exists between asthma 
diagnosed post-service and any complaints and manifestations 
of a respiratory nature that were documented during service.  
Accordingly, the Board believes that, to fully effectuate the 
duty to assist, an examination is required to address the 
matter of whether any etiological nexus exists.

With respect to the claims for headaches and asthma, the 
Board notes that these conditions have been diagnosed 
accordingly post-service.  Under the provisions of 38 C.F.R. 
§ 3.317, governing claims for undiagnosed illnesses resulting 
from Persian Gulf service, "headaches" and "signs or 
symptoms involving the respiratory system" due to an 
undiagnosed illness may be service connected under this 
section.  However, inasmuch as the veteran has been diagnosed 
with migraine headaches and asthma, both known diagnosed 
illnesses, his claimed conditions have been associated with 
known clinical diagnoses.  Nevertheless, inasmuch as he is 
pursuing these claims under the provisions of 38 C.F.R. 
§ 3.317, on examination, the examiner will be requested to 
specifically state whether there is a reasonable probability 
that the veteran's currently manifested headaches and 
shortness of breath/asthma may be manifestations of an 
undiagnosed illness.

The veteran also maintains that he that he has fatigue and a 
stomach disorder due to an undiagnosed illness incurred 
during his service in Southwest Asia.  The Board notes that 
chronic fatigue syndrome and irritable bowel syndrome were 
both diagnosed in 2000, but were not previously or 
subsequently diagnosed.  

In June 2003, the Persian Gulf War illness provisions were 
amended, effective March 1, 2002.  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  Initially, it appears that these amended 
provisions have not yet been considered by the RO, and such 
must be done prior to Board review.

Specifically, entitlement to service connection for chronic 
fatigue syndrome under the statute authorizing compensation 
for disabilities occurring in Persian Gulf War veterans 
requires that the condition be shown 10 percent disabling 
subsequent to service.  38 U.S.C.A. § 1117(a)(1)(B).  The 
Rating Schedule predicates a valid diagnosis of chronic 
fatigue syndrome on the exclusion of other possible clinical 
diagnoses, and that a minimum number of symptoms exist to 
establish the syndrome.  38 C.F.R. § 4.88a.  

Under 38 C.F.R. § 4.88a(a), a diagnosis of chronic fatigue 
syndrome requires: (1) new onset of debilitating fatigue 
severe enough to reduce daily activity to less than 50 
percent of the usual level for at least six months; and (2) 
the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3) six or more of the 
following: (i) acute onset of the condition, (ii) low grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes, (v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
longer after exercise, (vii) headaches (of a type, severity, 
or pattern that is different from headaches in the pre-morbid 
state), (viii) migratory joint pains, (ix) neuropsychologic 
symptoms, (x) sleep disturbance.

A VA examination for chronic fatigue syndrome (CFS) was 
conducted in March 2000.  The veteran reported that this 
condition began in 1991.  CFS was diagnosed and it was 
commented that CFS was never diagnosed previously.  There is 
no indication that the claims folder was reviewed during the 
course of this examination or that any information in 
additional to the veteran's own reported history and symptoms 
was utilized in rendering that diagnosis.  Accordingly, the 
Board believes that, in light of these considerations and the 
fact that the record contains no diagnosis of CFS prior or 
subsequent to 2000, further evaluation is necessary.  

A VA examination of the stomach was conducted in March 2000 
and a diagnosis of irritable bowel syndrome was made.  Again, 
this condition was not diagnosed previously or subsequent to 
2000.  Moreover, at that time the veteran declined to undergo 
an upper GI series or a barium enema, which would help 
confirm the diagnosis.  

Although further delay is regrettable, the Board finds that, 
in order to ensure full compliance with due process 
requirements, further development is necessary.  Accordingly, 
it is the decision of the Board that the case be REMANDED to 
the RO for the following action:

1.  The RO should afford the veteran a VA 
medical examination in order to determine 
whether he has a chronic disorder 
manifested by headaches and, if so, 
whether that disorder is related to 
service.  The claims file, to include a 
copy of this Remand, should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
determine whether the veteran in fact has 
any current disorder primarily manifested 
by headaches.  If so, all clinical 
manifestations of that condition should 
be identified.  The examiner should also 
provide an opinion, based on review of 
the evidence of record, as to whether any 
currently diagnosed chronic disability 
manifested by headaches is at least as 
likely as not (i.e., to a probability of 
50 percent or greater) etiologically 
related to any incident of the veteran's 
service, including the entries 
documenting headaches in connection with 
viral syndrome incurred therein, or his 
service in Southwest Asia during the 
Persian Gulf War.  The examiner should 
also opine and discuss whether there is a 
reasonable probability that headaches are 
a manifestation of an undiagnosed illness 
attributable to service in the Persian 
Gulf.

2.  The RO should afford the veteran a VA 
medical examination in order to determine 
whether he has a chronic respiratory 
disorder, claimed as asthma, and, if so, 
whether that disorder is related to 
service.  The claims file, to include a 
copy of this Remand, should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
determine whether the veteran in fact has 
any currently manifested respiratory 
disorder.  If so, all clinical 
manifestations of that condition should 
be identified and a diagnosis provided.  
The examiner should also provide an 
opinion, based on review of the evidence 
of record, as to whether any currently 
diagnosed chronic respiratory disability 
is at least as likely as not (i.e., to a 
probability of 50 percent or greater) 
etiologically related to any incident of 
the veteran's service, including the 
entries documenting shortness of breath 
at discharge in 1992 and initially 
diagnosing asthma in 1992 several months 
after discharge from service, or his 
service in Southwest Asia during the 
Persian Gulf War.  The examiner should 
also opine and discuss whether there is a 
reasonable probability that a respiratory 
disorder, if diagnosed, is a 
manifestation of an undiagnosed illness 
attributable to service in the Persian 
Gulf.

3.  The RO should arrange for the veteran 
to be afforded a VA examination by a 
physician experienced in diagnosis and 
treatment of undiagnosed illnesses.  The 
claims file, and a copy of the criteria 
under 38 C.F.R. § 3.317 (to include the 
provisions that were amended effective 
March 1, 2002) and 38 C.F.R. § 4.88a, 
must be available to the examiner for 
review in conjunction with the 
examination and the pertinent records in 
the claims folder should be reviewed.  
The examiner should determine whether the 
veteran has chronic disability(ies) 
manifested by symptoms including fatigue, 
and if so, whether such disability 
consistent with a clinical diagnosis of 
chronic fatigue syndrome (CFS) made under 
38 C.F.R. § 4.88a or is due to an 
undiagnosed illness(es).  If any symptoms 
such as fatigue and/or sleep disturbances 
are attributed to a known clinical 
diagnosis, the examiner should opine 
whether it is at least as likely as not 
that the disability was incurred during 
service or is otherwise related to 
service.  The examiner must explain the 
rationale for all opinions given and 
should reference and explain any 
inconsistencies between the findings made 
in a March 2000 VA examination report in 
which CFS was diagnosed and this 
examination.

4.  The RO should arrange for the veteran 
to be afforded a VA examination by a 
physician experienced in diagnosis and 
treatment of undiagnosed illnesses.  The 
claims file, and a copy of the criteria 
under 38 C.F.R. § 3.317 (to include the 
provisions that were amended effective 
March 1, 2002), must be available to the 
examiner for review in conjunction with 
the examination and the pertinent records 
in the claims folder should be reviewed.  
The examiner should determine whether the 
veteran has chronic disability(ies) 
manifested by a stomach disorder, and if 
so, whether such disability consistent 
with a clinical diagnosis of irritable 
bowel syndrome (IBS) or is due to an 
undiagnosed illness(es).  If any symptoms 
of the veteran's claimed stomach disorder 
are attributed to a known clinical 
diagnosis, the examiner should opine 
whether it is at least as likely as not 
that the disability was incurred during 
service or is otherwise related to 
service.  The examiner must explain the 
rationale for all opinions given and 
should reference and explain any 
inconsistencies between the findings made 
in a March 2000 VA examination report in 
which IBS was diagnosed and this 
examination.

5.  The RO should readjudicate the claims 
seeking service connection for headaches, 
asthma, fatigue, and a stomach disorder 
as due to undiagnosed illness or other 
qualifying chronic disability in 
accordance with 38 U.S.C.A. § 1117 
(effective March 1, 2002) and the revised 
version of 38 C.F.R. § 3.317 (effective 
June 10, 2003).  If any benefits sought 
remains denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


